Detailed Office Action
	The communication dated 10/28/2022 has been entered and fully considered. Claims 14-20 are withdrawn from examination. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/28/2022 is acknowledged. The Applicant does not indicate the type of election. The Examiner interprets it as to be without traverse. Claims 14- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “from each other row” at the end of the claim. No rows have been recited prior to this limitation. It is not clear what “row” refers to. Does it refers to a layer? Does it refer to an azimuthal position? This limitation is unclear and indefinite and rejected. Claims 10-11 are dependent on claim 9 and are rejected as well. For the purpose of examination, the Examiner interprets this limitation as an azimuthal position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELSEY (US-2012/0165969), hereinafter ELSEY. Note that the italicized text below are the instant claims.
Regarding claim 1, ELSEY discloses A method of creating a 3D printed product {[abstract]} comprising: 
providing a shaft having a surface and a cylindrical axis {[FIG. 1] 103 is the shaft with the surface 104 and the cylindrical axis 122}, 
wherein the surface includes positions referenced to a coordinate system comprising azimuthal coordinates at angles around the cylindrical axis, axial coordinates in an axial direction of the cylindrical axis, and radial coordinates displaced from the cylindrical axis {[FIG. 1] 111/112/113 are the different location of the azimuthal coordinates, 111B/111A are radial coordinates having different position with respect to the center 122; z extending into the plane is the axial direction of the cylindrical axis}
forming a first layer by depositing an additive material at a plurality of positions upon the surface of the shaft, the plurality of positions having a respective plurality of azimuthal and axial coordinates and radial coordinates corresponding to points on the surface of the shaft {[0100], [0099], [FIG. 1] note the first layers in 113, 112, and 111}; 
forming a subsequent plurality of layers by depositing the additive material at a plurality of respective positions upon a surface of an underlying layer, the respective plurality of positions of each of the subsequent plurality of layers having a respective plurality of azimuthal and axial coordinates and radial coordinates corresponding to a distance from the cylindrical axis of points on the surface of the underlying layer; and producing a 3D printed product having at least one predetermined cross-sectional profile by the forming of the first and subsequent plurality of layers {[0098] to [0102], [FIG. 1] note the subsequent layers on top of underlying layer, note the object 105 has a predetermined cross-sectional profile}.  
Regarding claim 2, ELSEY discloses further comprising performing a post-processing operation on the 3D printed product {[0109] note the teaching of using a support substance in addition to the material. Note teaching on removing the support substance by melting or by solubility after the both material and support are printed that constitute a post-processing to obtain the desired 3D object that is made only of the material}.
Regarding claim 3, ELSEY discloses wherein the post-processing operation comprises removing the 3D printed product from the shaft such that the 3D printed product has a central void having a shape corresponding to the shaft {[0009] note production of a solid object with a void such as a vase that indicates the object after removal from shaft maintained the hollow shape inside, note that to get the vase it has to be removed from the shaft}. 
Regarding claim 8, ELSEY discloses wherein the providing the shaft comprises providing a cylindrical shaft with a uniform diameter around the cylindrical axis, and wherein the respective radial coordinates of each layer are respective uniform radial distances from the cylindrical axis {[FIG. 1] note 103 has a uniform diameter and each layer 111 has a radial coordinate from 122}.
Regarding claim 9, ELSEY discloses wherein forming each of the respective layers comprises depositing the additive material at positions having the same azimuthal coordinate and depositing each successive  position at a different azimuthal coordinate from each other row {see section 112(b) above, [FIG. 1] note different position on the surface of the circle 103 that material are deposited}.
 Regarding claim 10, ELSEY discloses wherein depositing each successive position comprises rotating the shaft an amount corresponding to the different azimuthal coordinate of a respective row {[0010] note the controller coordinates the rotation and application of material thus each azimuthal deposition occurs that is interpreted as a row, [0011] note the clear teaching of step-wise rotation of axis, [0021] note the change in rotation for the purpose of deposition thus an azimuthal disposition}.
Regarding claim 11, ELSEY discloses wherein depositing each successive position comprises displacing an extruder of the additive material around the shaft by an amount corresponding to the different azimuthal coordinate of a respective row {[FIG. 2] note rows 201, 202 that are created by additional extruder(s) that is interpreted as displacing or placing another extruder in a different azimuthal coordinate to print the row in addition to rotating the cylinder as discussed under claim 10}.
Regarding claim 12, ELSEY discloses wherein the forming at least one predetermined cross-sectional profile comprises forming an axial cross-sectional profile or a radial cross-sectional profile {[FIG. 1] 111B/111A are radial coordinates having different position with respect to the center 122; z extending into the plane is the axial direction of the cylindrical axis  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ELSEY. Regarding claim 4, ELSEY discloses all the limitations of claims 1, 2, and 3 as discussed above. Also, as discussed above, ESEY discloses use of support material and that it can be meltable or dissolvable {[0109]}.
ELSEY, however, is explicitly silent on applying this support material as the first layer in the limitation of “further comprising forming the shaft or at least the first layer of a meltable or dissolvable material to facilitate removal of the 3D printed product from the shaft”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the printing of the support layer and have printed it first on the surface of the shaft, since it has been held that a mere rearrangement of elements without modification of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
One would have been motived to have rearranged this printing so that in the case of the printing the vase {[0009]}, it could have been easily separated from the shaft by sacrificing only the first layer that buffers the vase from the shaft by low temperature melting or dissolution.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ELSEY as applied to claims 1 and 2 above, and further in view of PATTEKAR (US-2020/0207015), hereinafter PATTEKAR.
Regarding claim 5, ELSEY discloses all the limitations of claim 1 and 2. ELSY, however, is silent on using a sinterable material for construction of the 3D part.
In the same field of endeavor that is related to 3D printing on a surface of a cylinder, PATTEKAR discloses further comprising using a sinterable material as the additive material such that the 3D printed product is a green part, and wherein the post- processing operation comprises a sintering operation {[0047]}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the 3D material of ELSEY with the sinterable material of PATTEKAR. 
It has been held that simple substitution of one known element with another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Both ELSEY and PATTKEKAR are related to 3D printing on a cylinder using various materials and it is well within the skill of an artisan to have chosen from suggested materials since the predictable results of obtaining the 3D printed parts are fully disclosed by both prior arts.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ELSEY as applied to claim 1 above, and further in view of BAO (CN-106903903-A and its English translation), hereinafter BAO.
Regarding claims 6 and 7, ELSEY discloses all the limitations of claim 1 as discussed above. ELSEY, however, is silent on printing the shaft of the same material such that an integral 3D printed object can be obtained. 
In the same field of endeavor that is related to 3D printing on the surface of cylinders, BAO discloses further comprising forming the shaft and the additive material are of the same material so that the shaft is integrally formed as part of the 3D printed product (claim 6), further comprising preliminarily forming the shaft to have a functional grip surface to promote adhesion between the shaft and the additive material {[0009] note that printing starts at r=0, therefore the shaft is the same material as the 3D object and thus inherently provide a functional grip or adhesion, [0010], [0016] note the explicit teaching that 3D printing starts when r is zero, thus shaft become an integral part of the object}.  
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art  to have incorporated the method of shaft-printing of BAO in the cylindrical printing of ELSEY and have started the Dd printing process at r=0. One would have been motivated to have done so for those objects where the shaft is also an integral part of the object and the final 3D object is not hollow.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ELSEY as applied to claims 1 and 12 above, and further in view of MCCARREN (US-2017/0291260), hereinafter MCCARREN.
Regarding claim 13, ELSEY discloses all the limitations of claims 1 and 12 as discussed above. ELSEY, however, is silent on printing a forming gear or cam using this method. 
In the same field if endeavor that is related radial additive manufacturing on rotating parts, MCCARREN discloses wherein forming the radial cross-sectional profile comprises a forming gear or a cam {[0037]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of MCCARREN in the method of ELSEY and have used ELDEY’s method to print a gear. The Examiner notes that ELSY’s method on printing different sections on a cylinder {[FIG. 1]} can be easily adapted to print the gear teeth that MCCARREN teaches {[0037]} since both methods are very similar. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748